Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 4, 14-16, 19, 20, 28-41 and 43-49 are currently pending. Claims 4, 14, 15, 19, 20, 28-30, 32 and 39-41 have been amended by Applicants’ amendment filed 01-24-2022. Claims 5 and 18 have been canceled by Applicants’ amendment filed 01-24-2022. Claims 43-49 have been added by Applicants’ amendment filed 01-24-2022.

Applicant's election without traverse of Group III, claims 4, 13-16, 29, 31 and 32 (claim 13, now canceled), directed to a method for binding analyte molecules or particles in a fluid sample to capture objects and spatially separating the capture objects was previously acknowledged, in the reply filed September 11, 2019.  

Supplemental Species Election I:
The Examiner contacted Applicants’ representative Michael Pomianek on April 24, 2020 and requested that Applicant make a telephonic species election of targeting entities such as recited in new claims 33 and 35-37, in the reply filed 01-30-2020. Applicant subsequently elected proteins as recited in instant claim 33.

Supplemental Species Election II:
Applicant's election of Species with traverse as follows: 
Species (A): wherein the average diameter of the beads is between about 1 micrometer and about 10 micrometers (claim 15); 
Species (B): the method of claim 4 further comprising determining a total number of wells on the substrate (claim 47);
Species (C): wherein the average volume is between 30 femtoliters and about 60 femtoliters (claim 20); 
Species (D): wherein the targeting beads are bound to at least one target analyte (claim 32); and
Species (E): wherein each of the non-targeting beads is free of a bead surface-bound molecule (claim 45), in the reply filed January 24, 2022 is acknowledged.

The traversal is on the grounds that: (a) the Office has not indicated why each claim lacks a common special technical feature, and has not indicated how the purported species are mutually exclusive (noting that Species A the range of diameters in claim is within the range of diameters of claim 14); Applicant asserts that all pending claims depend from claim 4, which is novel and non-obvious over the prior art (Applicant Remarks, pg. 2, first full paragraph; and last partial paragraph).
Regarding (a), Applicant’s assertion that the Office has not indicated why each claim lacks a common special technical feature, and has not indicated how the purported species are mutually exclusive (noting that Species A the range of diameters in claim is within the range of diameters of claim 14); and that all pending claims are novel and non-obvious over the prior art, is not found persuasive. 
MPEP 806.04(f) states that:
“where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope”.

The Examiner notes that each species of two or more species claims are mutually exclusive. Please see the Office Action mailed 04-08-2022 (including pg. 4) discussing how the various species are mutually exclusive. Taking Applicant’s example of Species (A) (beads of different average diameter), it is noted that claim 14 recites an average bead diameter of between about 0.1 microns and 100 microns, while claim 15 recites an average bead diameter between about 1 micron and about 10 microns. Therefore, the beads of claim 14 can have an average diameter of up to about 100 microns, while the beads of claim 15 cannot have an average diameter beyond about 10 microns (conversely, the beads of claim 15 cannot have a diameter any larger than 10 microns, while the beads of claim 14 can have an average diameter of up to 100 microns). Thus, claim 14 recites limitations disclosed for a first species of bead but not for the second species of bead as encompassed by claim 15, while a claim 15 recites limitations disclosed only for the second species of bead and not the first species of bead. Each of the species is unique, and does not overlap in scope. Thus, restriction is proper.

Claims 5, 12, 18-20, 28 and 30 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 35-38 were previously withdrawn, and claims 14, 16, 19, 29, 39-41, 43, 44 and 46 are newly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 4, 15, 20, 28, 30-34, 45 and 47-49 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed June 13, 2017, is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US16/13255, filed on January 13, 2016, which claims the benefit of US 
Provisional Patent Application 62/102,818, filed January 13, 2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 24, 2022 and June 8, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action. 
The IDS filed on November 27, 2017 was previously considered, and an initialed copy of the IDS was included in the Office Action mailed September 30, 2019.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 24, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 4, 15, 29 and 31-34 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Guire et al. (US Patent Application Publication No. 20080039343, published February 14, 2008).
	Guire et al. do not specifically exemplify a volume between 10 attoliters and 100 picoliters.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained under 35 U.S.C. 103 as being unpatentable over Mattoon et al. (US20080254482, published October 16, 2008) as evidenced by Chandler et al. (US Patent No. 6599331, issued July 29, 2003).
Mattoon et al. do not specifically exemplify a volume between 10 attoliters and 100 picoliters.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “derived from a liquid sample” in claim 4 is interpreted to refer to a liquid solution that is derived in any way, and by any method, from any liquid sample such as, for example, wherein the solution is a portion of a liquid sample; was part of a biological fluid; was removed from a liquid sample (e.g., pipetted, poured out, printed, etc.); extracted; dried; rehydrated; obtained from any separation or purification technique (e.g., filtered, chromatographed, crystallized, etc.); prepared for analytical analysis (e.g., diluted, washed, etc.), etc.
The term “is free of antibodies, or other chemical or biological molecules, which have specific binding affinity for the target analyte or any other molecule known to be or suspected of being present in the liquid sample” in claim 4 is interpreted to mean that: (i) the non-targeting beads do not have specific binding affinity for any molecule in the liquid sample (e.g., the non-targeting beads are not functionalized; comprise a non-reactive coating; are functionalized such that they cannot bind a molecule or particle; are physically inaccessible to the target molecule, etc.); (ii) the non-targeting beads have non-specific binding affinity to a target analyte, other molecules and/or particles present in the liquid sample; (iii) the non-targeting beads have specific binding affinity to molecules that are not known to be, or suspected of being, present in the liquid sample; and/or (iv) the non-targeting beads comprise antibodies, or other chemical or biological molecules that have specific binding affinity for a target analyte or particle contained in the liquid solution derived from the liquid sample, but has no specific binding affinity for a target analyte or other molecule known to be or suspected of being present in the liquid sample.

Double Patenting
(1)	The provisional rejection of claims 4, 15 and 31-34 is maintained, and claims 20, 28, 30 and 47-49 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 62-83 of copending US Patent Application No. 16/286,811; and
(b)	Claims 142-155 of copending US Patent Application No. 16/906,257. 
The claims remains rejected for the reasons of record.

(2)	The rejection of claims 4, 15 and 31-34 is maintained, and claims 20, 28, 30 and 47-49 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 1-58 of U.S. Patent No. 8236574,
(b)	Claims 1-27 of US Patent No. 8415171,
(c)	Claims 1-23 of US Patent No. 8846415, 
(d)	Claims 1-17 of US Patent No. 9110025,
(e)	Claims 1-39 of US Patent No. 9310360, 
(f)	Claims 1-21 of US Patent No. 9482662, 
(g)	Claims 1-21 of US Patent No. 9551663, 
(h)	Claims 1-19 of US Patent No. 10261089, and
(i)	Claims 1-18 of US Patent No. 10725032. 
The claims remain rejected for the reasons of record.

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 4 recites forming a suspension...both targeting and non-targeting beads...and no measure is determined of any concentration of any analyte on any of the non-targeting beads”, and the Patent Office has not explained how any of the claims in the above-mentioned reference patens or applications teach this combination of features (Applicant Remarks, pg. 15, entire page).
Regarding (a), Applicant’s argument is essentially a recitation of the entirety of instant claim 4, such that Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15 and 32 are maintained, and claims 4, 20, 28, 30, 31, 33, 34, 45 and 47-49 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 4 is indefinite for the recitation of the term “the concentration” in lines 2 and 34. There is insufficient antecedent basis for the term “the concentration” in the claim.
	Claim 4 is indefinite for the recitation of the term “is free of antibodies, or other chemical or biological molecules...known to be or suspected of being present in the liquid sample” in lines 8-11 because it is not clear whether the non-targeting beads are also free of antibodies, or other chemical or biological molecules in the suspension of beads in the liquid solution that is derived from the liquid sample as recited in line 3-4 and, thus, the metes and bounds of the claim cannot be determined.
	Claims 4 and 28 are indefinite for the recitation of the term “addressing” such as recited in claim 4, line 31 because it is unclear what is meant by the term, and what the step entails, such that it is unclear whether the term refers to providing an address to some defined number of wells (e.g., a positional barcode); whether the term refers to some method of processing at particular sites on the substrate surface (e.g., determining concentration, detecting, etc.); or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
Claims 4 and 47 are indefinite for the recitation of the term “the substrate” such as recited in claim 4, lines 31, 32 and 35. There is insufficient antecedent basis for the term “the substrate” in the claim because claim 1, line 18 recites the term “a surface or a substrate”.
Claim 4 is indefinite for the recitation of the term “the measure” in line 34. There is insufficient antecedent basis for the term “the measure” in the claim.
Claim 15 is indefinite for the recitation of the term “wherein an average diameter of the beads is between about 1 micrometer and about 10 micrometers” in lines 1-2 because it is unclear how a 10 micrometer bead fits into a well on a substrate having a volume of 10 attoliters as required by claim 4, lines 29-30 (wherein 10 attoliters is 1 x 10-11 microliters or 1 x 10-9 nanoliters) and, thus, the metes and bounds of the claim cannot be determined.
Claim 20 is indefinite for the recitation of the term “the wells” in line 2. There is insufficient antecedent basis for the term “the wells” in the claim because claim 1, lines 17-18 recites the term “a defined number of wells”.
Claims 30 and 47 are indefinite for the recitation of the term “the number of wells” such as recited in claim 4, line 1. There is insufficient antecedent basis for the term “the number of wells” in the claim because claim 1, lines 17-18 recites the term “a defined number of wells”; while claim 47 recites the term “a total number of wells”.
Claim 48 is indefinite for the recitation of the term “the environment” in line 1. There is insufficient antecedent basis for the term “the environment” in the claim.
Claim 48 is indefinite for the recitation of the term “a mammal, an animal” in line 2 because it is unclear what species are encompassed by the term “animal”, and why the term “animal” does not include “mammals”, such that it is unclear whether “animals” include mice, fish, microorganisms, and/or insects, but does not include “mammals” such as humans, primates, cows and/or dogs and, thus, the metes and bounds of the claim cannot be determined.
Claims 28, 31-34, 45 and 49 are indefinite insofar as they ultimately depend from claim 4.

Rejections - 35 USC § 112(d)
The rejection of claim 32 is maintained under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 32 recites (in part) “wherein some of the targeting beads of the group of beads in the liquid solution partition in the partitioning step are bound to at least one target analyte molecule or particle and some of the targeting beads are functionalized with targeting entities having specific binding affinity for the target analyte or particle” in lines 1-4. Claim 32 depends from claim 4. It is noted that instant claim 4, from which claim 32 depends, recites “wherein some of the targeting beads in the liquid solution partitioned in the partition step are bound to at least one target analytes and some of the targeting beads partitioned in the partitioning step are not associated with any target analytes”, such that a “targeting bead” by definition must be associated with the target analyte molecules or particles. Thus, claim 32 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the basis of the rejection hinges on the incorrect interpretation of the term “targeting beads” by the Patent Office because targeting beads need not necessarily be bound to the target analyte to be considered targeting beads (Applicant Remarks, pg. 10, second full paragraph).
Regarding (a), Applicant’s assertion that the Office has incorrectly interpreted the term “targeting beads” such that they need not necessarily be bound to the target analyte to be considered targeting beads, is not found persuasive. The as-filed Specification clearly defines a “targeting entity” as:
“the term "targeting entity" is any molecule or other chemical/biological entity that can be used to impart specific binding affinity for a target molecule or particle (e.g., an analyte molecule), such that the target analyte molecule becomes immobilized with respect to the targeting entity” (underline added) (pg. 8, lines 28-31).

Thus, the claims remain rejected for the reasons of record.


Claim Rejections - 35 USC § 102
(1)	The rejection of claims 4, 15 and 31-34 is maintained, and claims 20, 28, 30 and 47-49 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Akhras et al. (International Patent Application WO2014126937, published August 21, 2014).
Regarding claims 4, 15, 20, 28, 30-34 and 47-49, Akhras et al. teach a microparticle suspension assay useful in molecular diagnostics (interpreted as suspending beads in solution), such that the assay comprises the use of a mixture of a first plurality (subpopulation) of beads and a second plurality (subpopulation) of beads, wherein the beads have attached thereto multiple copies of a polynucleotide (oligo-tagged), said polynucleotide comprising: (i) a linker, (ii) an identifier segment, (iii) a target-specific binding segment (interpreted as targeting entities), and (iv) a segment for use in sequence determination; and a second number of bead subpopulations have attached thereto multiple copies of a polynucleotide as in (i) through (iv), except that different target identification sequences and different identifier sequences are used in each; and that the combined subpopulations of oligo-tagged beads are contacted with a sample containing target molecules, preferably nucleic acids) (interpreted as a solution), the beads binding to the target (interpreted as targeting beads) are separated from non-binding beads (interpreted as non-targeting beads), and the number of beads having various identifier sequences is determined interpreted as forming a suspension of a group of beads in a liquid solution including targeting beads and non-targeting beads; partitioning the liquid solution into a plurality of spatially isolated locations; and a statistically significant fraction do not associate with any target analyte molecule or particles, claims 4 and 32) (Abstract). Akhras et al. teach that suspension array technology presented an embodiment of microarray technology in which the typical spotted planar array is replaced with microspheres with distinct optical properties that can move freely in solution such that benefits include; (i) ease of use, (ii) low cost, (iii) statistical superiority in data acquisition, (iv) rapid hybridization kinetics, (v) improved specificity and sensitivity, (vi) multiple biomolecule testing (i.e., DNA and proteins), and (vii) simplified array preparation (pg. 2, lines 15-20). Akhras et al. teach that NGS Roche 454 Sequencing technology combined pyrosequencing with emulsion-PCR sample preparation of randomly generated DNA libraries for massively parallel sequencing applications, wherein each bead is immobilized onto a slide with picoliter sized wells and individually pyrosequenced (interpreted as partitioning individual beads into spatially isolated locations, claim 4) (pg. 2, lines 24-30). Akhras et al. teach a method for detecting a number of different target molecules in a mixture, comprising: (i) providing a mixture of microparticles comprising a first subpopulation of microparticles and a second subpopulation of microparticles (interpreted as a suspension of a group of beads in a liquid solution), wherein the microparticles have attached thereto multiple copies of a polynucleotide; and (ii) separating microparticle-target complexes (interpreted as targeting beads; and partitioning the liquid solution, and a first subset of spatially isolated locations containing a targeting bead) from microparticles that have not hybridized to targets by use of an affinity tag (interpreting microparticles not hybridized as non-targeting beads), whereby target nucleic acid sequences are detected (interpreted as a suspension of targeting beads and non-targeting beads in a liquid solution; partitioning the liquid solution, a first subset of spatially isolated locations containing a targeting bead; and a second subset of spatially isolated locations containing non-targeting beads; and non-targeting bead concentration not measured, claim 4) (pg. 6, lines 12-16 and 27-30). Akhras et al. teach that the main objective was to screen samples with unknown viral loads and profiled using PCR products derived from authentic clinical samples, such that genomic DNA extracts from 20 tumors from different females were obtained commercially (interpreted as a solution derived from a fluid sample), the samples were PCR amplified, and PCR-amplicons were directly sequenced by pyrosequencing such that the presence of HPV was confirmed in 19 out of the 20 samples (pg. 30, lines 20-28; and pg. 31, lines 1-2). Akhras et al. teach that once clusters are isolated by magnetic separation, they are identified by the ID trace sequence by a variety of next generation sequencing (NGS) methods (interpreted as partitioning beads into spatially isolated locations, claim 4) (pg. 15, lines 15-16). Akhras et al. teach in Figure 4A a Sphixogram of an SBA assay selection of two synthetic targets T-45 and T-59 present in equimolar amounts of 1-picomolar respectively (1:1), wherein Figure 4B is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 100-femtomolar amounts (1:10), while Figure 4C is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 10-femtomolar amounts respectively (1:100), and Figure 4D is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 1-femtomolar amounts respectively (1:1000) such that T-59 can no longer be distinguished from the background signal (interpreted as ratio of targeting beads to non-targeting beads is between 1:1.2 and 1:100; a ratio of 1:2 and 1:100; a volume encompassing 100 picoliters; and femtoliter sized wells, claims 4 and 20) (pg. 36, lines 1-10; and Figures 4A-D). Akhras et al. teach that the term “bead” is used in a very general sense to refer to a microparticle that is essentially inert in the assay, can be placed in a liquid suspension, and can support multiple macromolecules immobilized thereon, wherein it will generally be on the order of 0.1 to 50 microns in nominal diameter (interpreted as encompassing a diameter of 0.1-100 microns; and 1-10 microns, claim 15) (pg. 10, lines 30-31; and pg. 11, lines 1-2). Akhras et al. teach that only beads bound to a target analyte are analyzed, wherein microparticles can be linked to antibodies as described in Figure 7 and Example 7 (interpreted as proteins; and antibodies, claims 29 and 33-34) (pg. 3, lines 30-31; pg. 4, lines 1-3; and Figure 7). Akhras et al. teach the use of M-270 beads for immobilization the DNA followed by magnetic separation and washing, initially in IX TE-buffer followed by washes with purified water (interpreted as at least one wash step, claim 16) (pg. 27, lines 28-31). Akhras et al. teach that bead libraries are sequenced directly after production and those sequenced within a one-month time frame demonstrated little or no degradation in quality, which can be tracked via fluorescence measurements of the bead-clustered oligonucleotides and via sequencing runs (interpreted as optical techniques; distinguishing between targeting and non-targeting beads; wells containing target beads determined by optical techniques; and fluorescence emissions, claims 28 and 30) (pg. 25, line 31; and pg. 26, lines 1-3). Akhras et al. teach that target concentrations can be distinguished in the 10-100 femtomolar ranges with upper oligo-tagged bead saturation at 100-femtomolar, wherein target-to-bead ratio is essential and will affect the dynamic range of the assay (interpreted as the concentration of the target analyte based in part on the  number of wells on the substrate containing a targeting bead associated with a target analyte, claim 47) (pg. 21, lines 8-19; and Figure 4A-D). Akhras et al. teach that a model assay was designed that can distinguish among ten clinically relevant Human Papillomavirus (HPV) associated with cervical cancer progression (interpreted as being sourced from a mammal including a human, claims 48 and 49) (pg. 4, lines 11-13). Akhras et al. teach screening twenty cervical tumor sample extracts obtained from different females for any of ten high-risk HPV genotypes, where as illustrated in Figure 5A-F, six cervical tumor sample extracts show an infection with one or two different HPV genotypes; however, none of the ten HPV genotypes were detected in the remaining fourteen samples (interpreted as non-targeting beads are free of antibodies or other chemical or biological molecules, which specifically bind to a target analyte or any other molecules known to be or suspected of being present in all cervical cancer samples obtained from twenty different women, claim 4) (pgs. 30-31 and 36-37; Example 4; and Figures 5A-F).
Akhras et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) each subpopulation of beads has specific binding affinity for a target analyte or a molecule known to be or suspected of being present in the liquid sample, therefore none of the beads of Akhras is free of antibodies or other chemical or biological molecules which have specific binding affinity as recited (Applicant Remarks, pg. 12, first partial paragraph).
Regarding (a), please see the discussion supra regarding the definition of a “targeting entity”. 
Moreover, the instant as-filed Specification clearly defines the term “non-targeting capture object” and states:
“the term “non-targeting capture object” refers to a capture object which does not include any binding surfaces having specific binding affinity for at least one, some or all of the target analyte molecules or particles contained in or suspected to be contained in a test solution whose amount/concentration is to be determined with an assay that employs such capture objects” (underline added) (pg. 10, lines 3-7).

Applicant’s assertion that each subpopulation of beads has specific binding affinity for a target analyte or a molecule known to be or suspected of being present in the liquid sample, therefore none of the beads of Akhras is free of antibodies or other chemical or biological molecules which have specific binding affinity as recited, is not persuasive. Akhras et al. clearly teach that beads binding to the target are separated from non-binding beads, where non-binding beads are beads that have not hybridized to targets (interpreting non-binding beads as not having any binding surfaces having specific binding affinity for at least one, some or all of the target analyte molecules or particles contained in or suspected to be contained in a test solution). Additionally, there is no indication that the multiple copies of the polynucleotides attached to the microparticle in the subpopulations of the oligo-tagged beads as taught by Akhras et al. are known to be, or suspected of being present in the liquid sample. Akhras et al. teach 
the preparation of randomly generated DNA libraries (pg. 2, lines 24-26); as well as, the use of oligonucleotide templates targeting HPV genotypes. However, each of the specific ten (10) high-risk HPV genotypes are clearly not known to be, or suspected of being present in all twenty (20) cervical tumor sample extracts obtained from different females. As illustrated in Figure 5A-F, six (6) cervical tumor sample extracts show an infection with one or two different HPV genotypes (but not all genotypes as indicated at pg. 37), while none of the HPV genotypes were detected in the remaining fourteen (14) samples. Thus, random sequences are not designed to have a specific binding affinity for a target analyte; and the ten (10) high-risk HPV genotype-specific sequences attached to beads as used in Example 4 are clearly beads that are free of antibodies or other chemical or biological molecules known to be or suspected of being present in all cervical cancer samples obtained from twenty (20) different women. The screening method of Akhras et al. is merely attempting to determine whether or not any of the high-risk HPV genotypes are present in a given sample, but the presence of each of the HPV genotypes is clearly not known to be, or suspected of being present in the sample. Thus, the non-binding beads are free of antibodies or other chemical or biological molecules, which have specific binding affinity for a target analyte or a molecule known to be or suspected of being present in the liquid sample. Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 4, 15 and 31-34 is maintained, and claims 20, 28, 30, 45 and 47-49 are newly rejected, under 35 U.S.C. 102(a1) as being anticipated by Rissin et al. (Lab Chip, 2013, 13, 2902-2911; and Supplementary Information, 2013, 13, 1-9). 
Regarding claims 4, 15, 20, 28, 30-34 and 47-49, Rissin et al. teach a method that enables multiplexed detection of proteins based on counting single molecules, wherein paramagnetic beads were labeled with fluorescent dyes to create optically distinct subpopulations of beads (interpreted as targeting beads and non-targeting beads), and antibodies to specific proteins were then immobilized to individual subpopulations (interpreted as specifically binding), such that mixtures of subpopulations of beads were then incubated with a sample including plasma samples from human donors (interpreted as a sample, a liquid solution, and human sample), and specific proteins were captured on their specific beads, wherein these proteins were then labeled with enzymes via immunocomplex formation (interpreted as forming a suspension in a liquid solution comprising a liquid sample; and freely suspended targeting beads functionalized with a targeting antibody; non-targeting beads that do not have any specific binding affinity; the target analyte is a protein; antibodies as targeting entities comprising proteins; sourced from a mammal such as a human; and fluorescence using a dye as a detectable property, claims 4, 33 and 34) (Abstract, lines 1-6; and pg. 2903, col 1; first full paragraph, lines 20-21). Rissin et al. teach that a stock solution of paramagnetic beads was vortexed (interpreting the stock solution as non-targeting beads not functionalized), placed on a rotary mixer and bead solution was pipetted into a polypropylene tube; beads were separated on a magnet and washed twice with PBS + Tween, and twice with PBS, then the beads were resuspended in PBS (interpreted as targeting and non-targeting beads freely suspended in liquid solution; comprising at least one wash step; and the stock solution as non-targeting beads that are not functionalized with an antibody or nucleic acid, claim 4) (pg. 2903, col 1; last partial paragraph, lines 1-7). Rissin et al. teach that the beads were suspended in enzyme substrate, loaded into arrays of femtoliter wells – or Single Molecule Arrays (Simoa) –that were integrated into a microfluidic device (the Simoa disc); the wells were sealed with oil, and imaged fluorescently to determine: (a) the location and subpopulation identity of individual beads in the femtoliter wells, and (b) the presence or absence of a single enzyme associated with each bead; and the images were analyzed to determine the average enzyme per bead that provide a quantitative parameter for determining the concentration of each protein, such that TNF-, IL-6, IL-1, and IL-1 in human plasma can be simultaneously detected with single molecule resolution (interpreted as partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated locations; and comprising only a targeting bead, contains only a non-targeting bead, or contains no beads; and distinguishing targeting beads from non-targeting beads, claim 4) (Abstract, lines 7-17). Rissin et al. teach a mixture of the 500k beads of each of the four subpopulations presenting antibodies to the four proteins (interpreted as targeting beads and non-targeting beads), wherein test solutions were added to a mixture of 2 million magnetic beads and incubated, then separated (interpreted as a suspension of targeting beads and non-targeting beads suspected of containing a target analyte molecule or particle; and partitioning the liquid solution), washed, resuspended, and incubated with solutions containing mixtures of biotinylated detection antibodies (anti-TNF-, anti-IL-6, anti-IL-1 and anti-IL-1), and the beads separated (also interpreted as a suspension of targeting beads and non-targeting beads suspected of containing a target analyte molecule or particle; and partitioning the liquid solution), then washed and incubated with solutions containing SG, separated, and washed seven times, then loading and sealing the beads in femtoliter-volume wells of a Simoa disc (interpreted as a suspension of targeting beads and non-targeting beads suspected of containing a target analyte molecule or particle; partitioning the liquid solution; and a first, second and third subset of a plurality of spatially isolated locations; and femtoliter volume wells as encompassing 30-60 femtoliters, claim 20) (pg. 2903, col 2, last full paragraph; pg. 2903, col 2, last partial paragraph; and pg. 2905, Figure 1). Rissen et al. teach the wells were sealed with oil, and imaged fluorescently to determine: (a) the location and subpopulation identity of individual beads in the femtoliter wells; and (b) the presence or absence of a single enzyme associated with each bead, wherein images were analyzed to determine the average enzyme per bead (AEB) for each bead population that provide a quantitative parameter for determining the concentration of each protein; and that this approach was used to simultaneously detect TNF-, IL-6, IL1 and IL-1 in human plasma with single molecule resolution at subfemtomolar concentrations (interpreted as concentrations encompassing between 10 attoliters and 100 picoliters; determining concentration based on the ratio of the number of wells containing the targeting beads; derived from a mammal; and human, claims 4 and 47-49) (Abstract). Rissin et al. teach multiplexed digital ELISA, wherein subpopulations of microscopic beads each with their own unique fluorescent signature were created such that capture antibodies that bind specific target protein were then immobilized on each subpopulation of beads,  wherein the subpopulations of beads were combined and incubated with a sample, such that Figure 1 shows two (2) blue beads within wells comprising a total of twenty-four (24) beads for a ratio of 1:8; and five (5) green beads suspended in solution within in a total of twenty-one (21) beads for a ratio of approximately 1:4 (interpreting the combined and incubated beads as a suspension of targeting beads having specific bind affinity, and non-targeting beads having no specific binding affinity; partitioning targeting and non-targeting beads into a plurality of spatially isolated locations; comprising only a targeting bead, contains only a non-targeting bead, or contains no beads; a ratio of between 1:1.2 and 1:100 of targeting beads to total beads; a ratio between 1:2 and 1:100 targeting beads to total number of beads in solution; and some targeting beads associated with one target, while some are not associated with any target analyte; and addressing by optical techniques, claims 4, 28 and 30-32) (pg. 2905, col 2; last partial paragraph, lines 1-6; and pg. 4, Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    349
    466
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    351
    387
    media_image2.png
    Greyscale

Rissin et al. teach that at femtomolar concentrations of proteins, the number of target molecules in a sample is smaller than the number of beads in a subpopulation (interpreted as some targeting beads are associated with one target, while some are not associated with any target analyte; and non-targeting beads; the group of beads includes targeting and non-targeting beads; a first subset of the plurality of spatially isolated locations containing a targeting bead; a second subset of the plurality of spatially isolated locations containing a non-targeting bead; and a third subset of the plurality of spatially isolated locations containing no beads; and determining concentration based on the ratio of the number of wells containing the targeting beads, claims 4, 32 and 47) (pg. 2905, col 1; last partial paragraph, lines 7-9).
Rissin et al. teach that 2.7-micron diameter, carboxyl-functionalized paramagnetic beads were obtained from Agilent Technologies (interpreted as a diameter from 1 micron to about 10 microns; and not functionalized with an antibody or a nucleic acid, claim 15) (pg. 2903, col 1; first full paragraph, lines 1-2). Rissen et al. teach that the assay was used to simultaneously measure the concentrations of TNF-, IL-6, IL1 and IL-1 in plasma from 15 healthy humans (Table 2), wherein all cytokines were detected in all samples, except two samples in which IL1was not detected (interpreted as each of the non-targeting beads is free of antibodies or other chemical or biological molecules, which have specific binding affinity for the target analyte or any molecule known to be or suspected of being present in the liquid sample; and no measure is determined of any concentration of an analyte on any of the non-targeting beads, claim 4) (pg. 8, col 1; first full paragraph, lines 1-8).
Rissin et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rissin do not teach where (1) each of the non-targeting beads is free of antibodies or other chemical or biological molecules, which have specific binding affinity for the target analyte or any molecule known to be or suspected of being present in the liquid sample; and (2) no measure is determined of any concentration of an analyte on a non-targeting bead (Applicant Remarks, pg. 13, first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Rissin do not teach where (1) each of the non-targeting beads is free of antibodies or other chemical or biological molecules, which have specific binding affinity for the target analyte or any molecule known to be or suspected of being present in the liquid sample; and (2) no measure is determined of any concentration of an analyte on a non-targeting bead, is not persuasive. As an initial matter, although the antibodies of Rissen et al. are directed to specific proteins, these specific proteins are not known to be, or suspected of being, present in the plasma sample. Rissen et al. is simply analyzing for the presence and/or absence of these specific enzymes (See; Abstract, lines 8-10). Moreover, Rissen et al. teach:
(i)	that the assay was used to simultaneously measure the concentrations of TNAF-, IL-6, IL1 and IL-1 in plasma from 15 healthy humans (Table 2), wherein all cytokines were detected in all samples, except two samples in which IL1was not detected (interpreted as each of the non-targeting beads is free of antibodies or other chemical or biological molecules, which have specific binding affinity for the target analyte or any molecule known to be or suspected of being present in the liquid sample; and no measure is determined of any concentration of an analyte on any of the non-targeting beads).
Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Markush Objection
Claim 48 is objected because of the following informalities:  Claim 48 recites the term “wherein the liquid sample is sourced from the environment, a mammal, an animal, a plant, or any combination thereof” in lines 1-2. Thus, claim 48 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the liquid sample is obtained from sources selected from the group consisting of the environment, a mammal, an animal, a plant, and any combination thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 01-24-2022.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 45 recites in part, “wherein each of the non-targeting beads is free of bead surface-bound molecules” in lines 1-2. Applicant points to pg. 10 lines 15-24, pg. 13 lines 4-9, pg. 23 line 31 to pg. 24 line 1, pg. 41 lines 20-23, pg. 46 line 33 to pg. 47 line 2, and pg. 48 line 5-8 of the instant as-filed Specification for support of the amendments. Upon review of the instant as-filed Specification, support was not found for the non-targeting beads as recited in instant claim 45. The instant as-filed Specification, filed July 13, 2017 recites, “the term “non-targeting capture object” refers to a capture object which does not include any binding surfaces having specific binding affinity for at least one, some or all of the target analyte molecules or particles contained in or suspected to be contained in a test solution”; “non-targeting capture objects do not include any binding surfaces having specific binding affinity for the first type of target analyte”; “non-targeting capture objects do not include any surfaces to which a target analyte would specifically bind, however, such capture objects can include binding surfaces having specific binding affinity for other types of analytes”; and “non-targeting capture objects do not include any binding surface having specific binding affinity for any type of analyte molecule or particle contained or suspected of being contained in a fluid sample” (See, as-filed Specification, pg. 10, lines 3-24).Thus, the instant as-filed Specification does not teach that the non-targeting capture objects are free of beads surface-bound molecules. 
A claim by claim analysis and for dependent claim 45, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claim 45 will remain rejected until Applicant cancels all new matter.



The Examiner suggests that Applicant amend instant claim 4 to specifically describe the structure of the targeting beads and the non-targeting beads including the surface, functionalities, coatings, linkers, probes, etc.

Conclusion
Claims 4, 15, 20, 28, 30-34, 45 and 47-49 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639